Citation Nr: 0305069	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  96-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating, in excess of 20 
percent, for the veteran's low back strain, with degenerative 
disc disease, for the period prior to March 20, 1999.  

2.  Entitlement to an increased rating, in excess of 40 
percent, for the veteran's low back strain, with degenerative 
disc disease, for the period prior to February 22, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for an increased rating for his 
service-connected low back disability, at the time rated as 
10 percent disabling.  He responded with a timely Notice of 
Disagreement, and subsequently perfected his appeal.  In 
November 2002, the veteran testified at the RO before the 
undersigned member of the Board.  

In a February 1997 rating decision, the veteran was awarded 
an increased rating for his low back disability, to 20 
percent, effective from May 10, 1995, the effective date of 
his claim.  In an August 2001 rating decision, he was awarded 
increased ratings of 40 percent, effective from March 20, 
1999, and of 60 percent, effective from February 22, 2000.  
The veteran seeks increased ratings prior to the effective 
dates of the aforementioned awards.  Additionally, review of 
the record, including the veteran's testimony at his November 
2002 hearing, indicates that he is not currently claiming 
entitlement to a disability rating in excess of 60 percent, 
and the Board notes that the current award of 60 percent is 
the maximum scheduler evaluation available for the veteran's 
back disability.

This appeal was initially presented to the Board in September 
1997, at which time it was remanded for additional 
development.  It has now been returned to the Board.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Prior to March 20, 1999, the veteran's service-connected 
lumbosacral strain resulted in chronic low back pain, 
moderate limitation of motion, minimal disc bulging, normal 
musculature, present peripheral pulses, and no sensory or 
motor deficits.  

3.  Between March 20, 1999, and February 22, 2000, the 
veteran's service-connected lumbosacral strain resulted in 
severe limitation of motion, bulging of the discs, and a 
severe level of impairment, with little to no outpatient 
medical treatment required.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's lumbosacral strain, for the period prior to March 
20, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5293, 5295 (2000).  

2.  The criteria for a rating in excess of 40 percent for the 
veteran's lumbosacral strain, for the period between March 
20, 1999, and February 22, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5293, 5295 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 1996 Statement 
of the Case, the various Supplemental Statements of the Case, 
and December 2001 and January 2002 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran reported that he 
receives medical care at the VA medical center in Tampa, 
Florida, and these records were obtained.  The veteran has 
also reported private medical treatment at the Watson Clinic, 
and these records have also been obtained by the RO.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA 
orthopedic examinations in conjunction with his claim; for 
these reasons, his appeal is ready to be considered on the 
merits.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

I.  Increased rating prior to March 20, 1999

Considering first the issue of entitlement to an increased 
rating in excess of 20 percent for the period prior to March 
20, 1999, the evidence of record does not support such an 
increase in rating.  

When the veteran first filed his claim in August 1995, his 
low back disability was evaluated under Diagnostic Code 5295, 
for lumbosacral strain.  This Diagnostic Code provides a 20 
percent evaluation for muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign; marked limitation 
of forward bending in the standing position; loss of lateral 
motion with osteoarthritic changes; or narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

During the pendency of this appeal, the veteran's low back 
disability has also been evaluated under Diagnostic Code 
5293, for intervertebral disc syndrome.  Under Diagnostic 
Code 5293, a 20 percent rating was warranted for moderate 
impairment resulting from recurring attacks.  A 40 percent 
rating was awarded for severe impairment resulting from 
recurring attacks with only intermittent relief.  Finally, a 
60 percent rating was awarded for pronounced impairment, 
characterized by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  [The Board is cognizant that effective from 
September 23, 2002, the diagnostic criteria for the 
evaluation of intervertebral disc syndrome was changed.  See 
60 Fed. Reg. 54,345 (August 22, 2002).  However, because this 
appeal is for an increased rating for the periods prior to 
February 22, 2000, the revised rating criteria do not apply.]  

After the veteran filed his claim in August 1995, he was 
afforded a VA medical examination in November 1995.  He 
reported such symptoms as low back pain that occasionally 
radiated into the lower extremities, with occasional numbness 
and tingling.  On objective examination, he exhibited 45º of 
forward flexion, 5º of backward flexion, 5º of lateral 
flexion bilaterally, and 10º of lateral rotation bilaterally.  
Positive objective pain on motion was noted by the examiner.  
Weak deep tendon reflexes were noted bilaterally.  An October 
1995 MRI examination revealed a disc bulge at L4-5 and 
minimal disc bulge at L5-S1.  Vertebral height was preserved 
throughout the lumbar spine.  No evidence of significant 
spinal canal stenosis was observed.  A chronic low back 
strain, with left sciatica and disc disease with bulging 
discs, was diagnosed.  

On reexamination in January 1997, he again reported chronic 
low back pain which radiated into his lower extremities.  He 
took pain and anti-inflammatory medication for his low back, 
but did not use a cane or back brace.  No loss of leg power 
or bowel or bladder function was reported.  Objective 
examination revealed the musculature of the low back to be 
normal in tone and bulk, with no kyphoscoliosis, abnormal 
posturing, or fixed deformity.  Palpable spasm was evident in 
the lower lumbar region.  He exhibited 50º of forward 
flexion, with pain, 10º of extension, 25º of lateral flexion 
to the right and 20º to the left, and 25º of lateral rotation 
bilaterally, with pain.  Deep tendon reflexes were 2+, and no 
muscle atrophy of the lower extremities was noted.  The 
examiner's review of prior x-rays confirmed the presence of 
degenerative disc disease.  A back strain and degenerative 
joint disease of the lumbosacral spine were diagnosed.  

VA outpatient treatment records from 1995-99 confirm 
complaints of low back pain, with occasional muscle spasms.  
Trigger point injections administered in 1996 were described 
by the veteran as helpful in lessening his low back pain.  In 
January 1999, he reported low back pain with occasional point 
tenderness and radiation into the left thigh.  However, his 
pain was "much improved" with pain medication.  

Private medical records from the Watson Clinic were also 
reviewed.  A November 1996 medical examination noted a 
history of intermittent low back pain, but also found "no 
current symptoms or problem with that.  No radicular 
symptoms."  His spine was without significant tenderness, 
and range of motion was within normal limits.  All peripheral 
pulses were intact in the lower extremities, and no sensory 
or motor deficits were noted on neurological examination.  No 
laboratory studies were performed at that time.  

Based on a complete review of the medical record, the veteran 
did not exhibit, prior to March 20, 1999, a severe 
lumbosacral strain, as would warrant a 40 percent rating 
under Diagnostic Code 5295.  The record does not reveal a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  While the veteran had some limitation of 
motion on VA examination in August 1995 and January 1997, his 
range of motion was within normal limits on private 
examination in November 1996.  Additionally, he has not been 
shown to have lost lateral motion due to osteoarthritic 
changes.  Likewise, no evidence of significant spinal canal 
stenosis was observed on MRI examination in October 1995, and 
his disc height was preserved along the entire lumbar spine.  
Overall, a preponderance of the evidence is against a finding 
of severe lumbosacral strain prior to March 20, 1999, as 
would warrant a 40 percent rating.  

The Board has also considered evaluation of the veteran's 
disability under other diagnostic criteria applicable to 
disabilities of the lumbosacral spine.  However, the veteran 
has not exhibited severe impairment resulting from recurring 
attacks with only intermittent relief, as would warrant a 40 
percent rating under Diagnostic Code 5293.  When the veteran 
was privately examined in November 1996, he had no current 
problems or symptoms related to his low back disability.  
Additionally, on VA examination in January 1997, he reported 
being able to ambulate on his own without need for a back 
brace or cane.  

The veteran's low back disability also does not warrant an 
increased rating under Diagnostic Code 5292, for limitation 
of motion of the lumbosacral spine.  Under this Code, severe 
limitation of motion warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  While the veteran had 
forward flexion limited to 45º on examination in November 
1995, and limited to 50º in January 1997, his range of motion 
was within normal limits on private examination in November 
1996.  Therefore, a finding of severe limitation of motion is 
not warranted.  

Also weighed by the Board were the provisions of 38 C.F.R. 
§ 4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the Court's holding in 
DeLuca.  However, there is no evidence in the present case 
that there is any muscle atrophy, nor weakness, excess 
fatigability, or incoordination due to "flare-ups" of the 
service-connected low back disability which would warrant 
increased compensation.  As such, an increased rating under 
38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca is not 
warranted for the period prior to March 20, 1999.  

For all the foregoing reasons, the Board finds that an 
evaluation in excess of 20 percent prior to March 20, 1999, 
is not warranted for the veteran's low back strain, with 
degenerative disc disease.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  As a preponderance of the evidence is 
against the award of a rating in excess of 20 percent prior 
to March 20, 1999, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II.  Increased rating prior to February 22, 2000

For the period between March 20, 1999, and February 22, 2000, 
the veteran has been awarded a 40 percent rating for his 
service-connected lumbosacral strain.  Based on a review of 
the medical record, the evidence is against rating in excess 
of 40 percent for this period.  

Under Diagnostic Code 5295, 40 percent represents the maximum 
available schedular rating.  However, as was noted above, a 
60 percent rating under Diagnostic Code 5293 may be awarded 
for pronounced impairment, characterized by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  

The medical record does not reflect that the veteran 
underwent VA orthopedic examination between March 1999 and 
February 2000, and he had little to no outpatient treatment 
during that time period.  Likewise, no private treatment 
records are available for that time period, and the veteran 
has not alleged the existence of any such evidence.  The 
veteran testified in November 2002 before the undersigned 
member of the Board, and stated that as his low back pain 
progressively worsened, he began to use a back brace and a 
cane; however, he did not say when use of these devices 
became necessary.  

A February 2000 VA hospitalization summary shows that the 
veteran was treated on an inpatient basis in February and 
March 2000 for low back problems.  The report of this 
hospitalization resulted in the award of the maximum 
schedular 60 percent disability rating for his back disorder 
under Diagnostic Code 5293.  

The Board has considered whether evaluation under any other 
Diagnostic Code could result in an evaluation greater than 40 
percent prior to February 22, 2000.  In the absence of 
evidence of, or disability comparable to, a fractured 
vertebra (Diagnostic Code 5285), or ankylosis of the 
lumbosacral spine (Diagnostic Code 5286), however, there is 
no basis for evaluation under any other potentially 
applicable diagnostic code providing for a higher evaluation.  
An increased rating under 38 C.F.R. §§ 4.40, 4.45, or the 
holding in DeLuca is not warranted where the veteran is 
already receiving the maximum available rating for limitation 
of motion.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral spine has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran retired in 1997.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

For all the foregoing reasons, the Board finds that an 
evaluation in excess of 40 percent prior February 22, 2000, 
is not warranted for the veteran's low back strain, with 
degenerative disc disease.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  As a preponderance of the evidence is 
against the award of a rating in excess of 40 percent prior 
to February 22, 2000, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for the veteran's low back disability, prior to March 20, 
1999, is denied.  

Entitlement to a disability rating in excess of 40 percent, 
for the veteran's low back disability for the period from 
March 20, 199, to February 22, 2000, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

